Citation Nr: 0833008	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  96-16 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for dizziness and 
headaches, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty for training from March 
1973 to October 1973, active duty from December 1990 to 
September 1991, and active duty in the Southwest Asia theater 
of operations from February 1990 to March 1991.  He also had 
other unverified periods of active duty for training.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The veteran's claim is now under the 
jurisdiction of the RO in San Juan, Puerto Rico.


FINDINGS OF FACT

1.  The veteran's headaches and dizziness are attributed by 
competent medical opinion to a diagnosed headache disorder 
which includes muscle contractions and migraines.

2.  Headaches and dizziness are not related to service or an 
event of service origin.


CONCLUSION OF LAW

A disorder manifested by headaches and dizziness was not 
incurred in or aggravated by service, and may not be presumed 
to have been due to an undiagnosed illness incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 
1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.317 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

1.  Duty to Notify

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the veteran in June 2006 that fully addressed all notice 
elements.  The letter informed him of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  It also advised 
him as to the evidence necessary to substantiate a claim 
based on an undiagnosed illness due to service in the 
Southwest Asia theater of operations.

With respect to the Dingess requirements, in June 2006, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).

2.  Duty to Assist

In addition, the duty to assist the veteran to develop the 
claim is fulfilled.  VA has a duty to assist the veteran in 
the development of the claim.  This duty includes assisting 
the veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained and the veteran 
has submitted VA and private treatment records.  The veteran 
was afforded multiple VA medical examinations which 
considered his claims as due to an undiagnosed illness and on 
a direct basis.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record establishes the veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claims.  
See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  All 
requirements of the duty to notify the veteran and the duty 
to assist the veteran are met.

Service Connection

Service connection may be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability which cannot be attributed to any known clinical 
diagnosis, but which instead results from an undiagnosed 
illness that became manifest either during active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War, or to a degree of 10 percent or more not later than 
December 31, 2011. 38 C.F.R. § 3.317(a)(1).  A "Persian Gulf 
veteran" is one who served in the Southwest Asia Theater of 
operations during the Persian Gulf War.  See 38 C.F.R. § 
3.317.  The veteran qualifies as a Persian Gulf veteran as 
his DD Form 214 shows that he served in Southwest Asia from 
February 1990 to March 1991.

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A disability referred to 
in this section shall be considered service connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2)-(5).  Effective March 1, 2002, the law affecting 
compensation for disabilities occurring in Persian Gulf War 
veterans was amended.  38 U.S.C.A. §§ 1117, 1118.  These 
changes revised the term "chronic disability" to "qualifying 
chronic disability," and involved an expanded definition of 
"qualifying chronic disability" to include: (a) an 
undiagnosed illness, (b) a medically unexplained chronic 
multi-symptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined 
by a cluster of signs or symptoms, or (c) any diagnosed 
illness that the Secretary determines, in regulations, 
warrants a presumption of service connection.  38 U.S.C.A. § 
1117(a)(2)(B); 38 C.F.R. § 3.317.

The term "medically unexplained chronic multisymptom illness" 
means a diagnosed illness without conclusive pathophysiology 
or etiology, that is characterized by overlapping symptoms 
and signs and has features such as fatigue, pain, disability 
out of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).  With claims based on 
undiagnosed illness, the veteran is not required to provide 
competent evidence linking a current disability to an event 
during service.  Gutierrez v. Principi, 19 Vet. App. 1 
(2004).  Signs or symptoms that may be a manifestation of an 
undiagnosed illness or a chronic multi- symptom illness 
include: fatigue, unexplained rashes or other dermatological 
signs or symptoms, headache, muscle pain, joint pain, 
neurological signs and symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the upper or lower 
respiratory system, sleep disturbances, gastrointestinal 
signs or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, and menstrual disorders. 38 U.S.C.A. § 1117(g); 
38 C.F.R. § 3.317(b).

Section 1117(a) of Title 38 of the United States Code 
authorizes service connection on a presumptive basis only for 
disability arising in Persian Gulf veterans due to 
"undiagnosed illness" and may not be construed to authorize 
presumptive service connection for any diagnosed illness, 
regardless of whether the diagnosis may be characterized as 
poorly defined. VAOPGCPREC 8-98 (Aug. 3, 1998).

The veteran's service medical records, both from active duty 
and from reserve service, show he complained of headaches as 
early as 1991, but dizziness was not mentioned until 1995.  
In March 1991, April 1991, and June 1992,  the veteran was 
seen with headaches associated with sinusitis.  The veteran 
did not complain of headaches and dizziness at periodic 
examinations in October 1989, September 1991, and February 
1994.  The first complaint of dizziness was at a December 
1995 periodic examination.  At that examination, he reported 
over twenty medical problems in addition to dizziness.

At a VA examination is January 1995, the veteran reported 
headaches since 1991.  The headaches occurred daily and were 
accompanied by dizziness.  He also reported an incident in 
which he lost consciousness and soiled himself.  He was 
diagnosed with headaches and an episode of loss of 
consciousness.

The veteran's records show various complaints of headaches 
and dizziness following that 1995 VA examination.  For 
example, at a February 1995 Persian Gulf Registry 
examination, the veteran complained of headaches and 
dizziness.  Also, in August 1997 he was seen several times 
for complaints of vertigo, dizziness, and general weakness.  
He was diagnosed with seizures.

The veteran attended a VA examination in February 2005.  On 
examination, speech, posture, and appearance were normal.  
Mental status was normal.  Cranial nerve was normal.  Motor 
examination and sensory examination were normal.  The veteran 
was diagnosed with mixed type headaches, including muscle 
contractions and migraines, with onset around 1995 and 
dizziness as part of the clinical syndrome.  The examiner 
found no causal relationship between the diagnosed headache 
disorder and service.

At a VA examination for seizures in July 2006, the examiner 
found that dizziness and headaches were not associated with a 
seizure disorder and did not begin during active service.  
This opinion was based on the fact that the veteran's reports 
of pre-seizure symptoms have been inconsistent and headaches 
and dizziness were reported much earlier than the veteran's 
first seizure.

The veteran's headaches and dizziness have been attributed by 
the February 2005 examiner to a diagnosed headache disorder, 
including muscle contractions and migraines.  There is no 
medical evidence in the file indicating that these symptoms 
are a manifestation of an undiagnosed or unknown disorder.  
While the veteran, as lay a person, is competent to provide 
evidence regarding injury and symptomatology, he is not 
competent to provide evidence regarding diagnosis or 
etiology.  Only a medical professional can provide evidence 
of a diagnosis or etiology of a disease or disorder.  The 
Board has also considered the veteran's own assertions.  The 
Board finds that such assertions are afforded no probative 
weight in the absence of evidence that the veteran has the 
expertise to render opinions about medical matters.  See Barr 
v. Nicholson, 21 Vet. App. 303, 307 (2007), Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, the 
veteran is not shown to have an undiagnosed disorder.  38 
C.F.R. § 3.317(a)(2)(i).  Accordingly, the provisions of 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not applicable.

The Board has also considered whether the veteran is entitled 
to service connection for headaches and dizziness on any 
other bases.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  Service connection will be granted if it is shown 
that a veteran has a disability resulting from an injury or 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury or disease contracted in the line of 
duty in the active military, naval or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury incurred 
in service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b). 
 
Service connection may also be granted for certain chronic 
diseases when such disease is manifested to a compensable 
degree within one year of separation from service. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 C.F.R. §§ 3.307, 
3.309.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service.  38 C.F.R. § 
3.303(d).  Generally, to prove service connection, the record 
must contain: (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances, lay 
testimony of an inservice incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the inservice disease or 
injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

As for the clinically diagnosed headaches and dizziness, to 
the extent that the veteran is shown to have any such 
disorder, such evidence is reflective only of one factor in a 
successful claim of service connection.  Morton v. Principi, 
3 Vet. App. 508, 509 (1992); Mingo v. Derwinski, 2 Vet. App. 
51, 53 (1992) (observing that evidence of the veteran's 
current condition is not generally relevant to the issue of 
service connection, absent some competent linkage to military 
service).  There must be a nexus to active service.

In this case, the veteran complained of headaches on at least 
three occasions during service in 1991 and 1992, always in 
association with sinusitis.  He did not complain of headaches 
again until 1995, after he had filed his claim for service 
connection.  The Board finds that the veteran's in service 
complaints of headaches were not chronic, as three years 
passed without one complaint of headaches.  In addition, 
there were no complaints of dizziness until December 1995, 
when the veteran complained of over twenty medical ailments, 
most of which had not been previously mentioned.  The absence 
of any complaints of dizziness until four years after active 
service constitutes negative evidence tending to disprove the 
assertion that the veteran had headaches and dizziness during 
his service.  See Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. 
§ 3.102 (noting that reasonable doubt exists because of an 
approximate balance of positive and 'negative' evidence).  
The lack of any evidence of symptoms suggestive of dizziness 
until 1995, four years after active service, combined with 
the fact that the veteran did not complain about headaches 
for three years after his last in service complaint, is 
evidence which tends to show that headaches and dizziness 
were not incurred in service.

Also, the affirmative evidence tends to show that the claimed 
disorder was not incurred during that time.  Primarily, this 
affirmative evidence is the February 2005 and July 2006 VA 
examinations which both concluded that headaches and 
dizziness were not causally related to service.  The Board 
finds that these examinations are credible evidence that 
headaches and dizziness are not related to service.

The only evidence supporting the veteran's claims that 
headaches and dizziness are related to service are the 
veteran's own statements.  Again, the Board notes that the 
statements of the veteran and his representative to the 
effect that his headaches and dizziness are causally 
connected to his active service are not probative as there is 
no evidence in the record that he has any medical knowledge 
or expertise to render such an opinion.  Espiritu, supra.
 
Further, nowhere in the evidence of record is there found any 
clinical notation suggesting that the veteran's current 
headaches and dizziness are in any way linked to any incident 
of his active service.  There is no competent medical opinion 
of record that provides an etiologic link, whether by 
causation or by aggravation, between the veteran's current 
headaches and dizziness and his active service. 
 
After consideration of the entire record and the relevant 
law, the Board finds that the veteran's headaches and 
dizziness are not related to his active service.  While it is 
apparent that the veteran currently has headaches and 
dizziness, the medical evidence of record as a whole supports 
the proposition that there is no etiological relationship 
between the origin and/or severity of the headaches and 
dizziness and service.  Therefore, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for headaches and dizziness.   


ORDER

Service connection for headaches and dizziness, to include as 
due to an undiagnosed illness, is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


